Title: To Benjamin Franklin from Pierre de Saillÿ, 26 October 1784
From: Saillÿ, Pierre de
To: Franklin, Benjamin


				
					Votre Excellence
					Nantes le 26. Octobre [1784]
				
				Mr. Bache ma chargé pour vous d’une lettre et d’un Paquet, que Jay l’honneur de vous Envoyer; Mes affaires qui me

retiendront icy quelque tems M’empechent de vous le remettre moi même Et de vous offrir L’homage respectueux de mes sentimens de Reconnoissance.
				Mr Bache a eu la bonté de Vous parler de moi daignés vous en souvenir.
				Jay l’honneur detre avec respect Votre excellence Votre trés humble et trés obeissant Serviteur./.
				
					
						Saillÿ
					
				
			 
				Notation: [torn] Oct. 1784
			